

EXHIBIT 10.3


Portions of this exhibit marked by [***] have been omitted pursuant to Rule
601(b)(10) of Regulation S-K. The omitted information is not material and, if
publicly disclosed, would likely cause competitive harm to the registrant.


CONSULTANT AGREEMENT




THIS CONSULTANT AGREEMENT (“Agreement”) effective as of 1 January 2021 by and
between The Babcock & Wilcox Company, a Delaware corporation having an office at
1200 E. Market Street, Suite 650, Akron, OH 44305 (hereinafter called “B&W”) and
Henry Bartoli with offices at 6 Bamboo Lane, Far Hills, NJ 07931 (hereinafter
called the “Consultant”).


WHEREAS B&W wishes to engage the services of the Consultant as specified herein,
and the Consultant is ready, willing and able to undertake the rendition of such
services:


NOW, THEREFORE, the parties agree as follows:


1.
Description of Services - Consultant shall furnish advice, consultation and
related services pertaining as set forth in Exhibit A attached hereto.



2.
Status - During the term of this Agreement, Consultant shall be an independent
contractor and shall not be an employee of B&W. B&W shall not be entitled to
exercise supervision over the details or methods of performance by Consultant
hereunder or to require adherence to specific procedures in performing services
hereunder. Consultant shall not be subject to rules or regulations applicable to
B&W’s employees or any established work schedule or routine or other supervision
of or direction by B&W, as to hours worked or otherwise, provided, however, that
all services rendered hereunder shall be so rendered to the satisfaction of B&W.
Consultant shall not have authority to obligate B&W to any agreement or to
exercise any supervision or direction over B&W’s employees. Since the Consultant
is not an employee of B&W, it is not entitled to participate in any of B&W’s
employee benefit plans or other programs; and, Consultant shall pay for and be
responsible for its own payroll taxes and employee benefits. Provided, however,
notwithstanding this Agreement, if the Consultant was previously employed by
B&W, the retirement and other benefits that it may be entitled to as a result of
said previous employment with B&W shall continue uninterrupted in accordance
with the terms and conditions with each respective benefit plan or other program
and such benefits shall not be affected by nor have any relationship to this
Agreement.



3.
Compensation - The Consultant’s individual contact within B&W shall be Kenny
Young (“B&W Authorized Representative”) who shall be responsible for
transmitting requests for such advice and consultation from B&W where necessary
to enable the Consultant to carry out its responsibilities hereunder and
monitoring the Consultant’s work. B&W shall pay the Consultant according to the
prices or other fee arrangement set forth in Exhibit B. The Consultant shall be
reimbursed by B&W for reasonable customary expenses related to this assignment.
In order to be





--------------------------------------------------------------------------------




reimbursed, the Consultant shall submit an expense report in B&W’s format to
B&W’s Authorized Representative for approval.



4.
Taxes - The Consultant shall bear any taxes whatsoever arising out of
Consultant’s relationship with B&W hereunder, including but not limited to, all
taxes and contributions assessed on income, any withholding taxes (Federal,
State, local), FICA, unemployment withholdings, or other similar obligations on
any payments made by B&W to the Consultant hereunder. The Consultant shall
indemnify and hold B&W harmless from any taxes, duties or governmental charges
assessed against the Consultant.



5.
Inventions, Discoveries or Improvements and Copyrights:



5.1
The Consultant shall report in writing the details of every invention, discovery
or improvement (whether patentable or not) (“Inventions”) made or conceived by
the Consultant alone or in conjunction with others relating to subjects or
matters referred to in Section 1 of this Agreement, or relating to, arising out
of, or emanating from services rendered under this Agreement. The Consultant
shall assist B&W and its nominee in obtaining patents covering said Inventions
in any and all countries, and shall execute or have executed all papers needed
in applying for and obtaining any such patents, and shall sign and deliver
instruments of assignments of such patents to B&W, all as requested by B&W. If
the Consultant is an inventor or co-inventor of any such patent, Consultant
shall be named on such patent; however, all Inventions (whether patented or not)
shall be and shall remain the property of B&W.



5.2
Consultant hereby assigns and agrees to assign to B&W all of his or her rights,
title, and interest in and to all Inventions conceived or reduced to practice
during the term of this Agreement and for one year thereafter all applications
for U.S. and foreign letters patent disclosing such Inventions and all U.S. and
foreign patents granted upon such Inventions.



5.3
All work prepared by the Consultant for B&W, whether textual, graphic,
electronic or otherwise is a work for hire (“Work”). In consideration of fees
paid under this Agreement and other good and valuable consideration, receipt of
which is acknowledged, Consultant assigns to B&W all Consultant’s interest in
the Work and in any copyright that may exist thereon if done for B&W for the
purposes of fulfilling the obligations of Consultant under this Agreement,
together with the right to secure renewals, reissues, and extensions of any such
copyright. Such interest and right shall be held to the full end of the term for
which the copyright or any renewal or extension thereof is or may be granted.



6.
Security and Non-Disclosure of Information - The Consultant shall be responsible
for, and bear the expense of, compliance with governmental laws and regulations
applicable to the procurement, utilization or production of information in
connection with the furnishing of services hereunder. The Consultant shall keep
secret and confidential such information pertaining to B&W, its activities,
products, organization or internal affairs as the Consultant may acquire during
the term of







--------------------------------------------------------------------------------





the Agreement. The Consultant shall not, during such term, aid any individual or
organization in competition with B&W regarding matters or subjects similar or
related to those either referred to in Section 1 of this Agreement, or dealt
with in furnishing its services. Consultant agrees that during the term of this
Agreement it will refrain from performing any act or engaging in any course of
conduct which has or may reasonably have the effect of demeaning the name or
business reputation of B&W or affects adversely or may reasonably affect
adversely B&W’s best interest, economic or otherwise.


7.
Drawings, Designs and Data - All drawings, designs, specifications, notebooks,
tracings, photographs, negatives, reports, findings, recommendations, plans,
data and memoranda of every description, and all copies thereof, furnished to
the Consultant or developed in the course of or relating to the services
rendered hereunder whether provided in printed form or electronic media of any
kind shall be the property of B&W and the Consultant shall not retain copies in
any form whether electronically or otherwise of any such matter or material.



8.
Law - The Consultant will comply with all applicable laws (“Laws”) and
regulations in the course of its activities on B&W’s behalf and will file
periodic reports of its activities including identification of all principals
and subagents. This Agreement shall be constructed and governed under the laws
of the State of Ohio, U. S. A.



9.
Funds - The Consultant is prohibited from refunding any B&W funds to any
director, officer, employee, or other agent of B&W or from making any illegal
payment from the funds under applicable laws.



10.
Term - This Agreement shall be effective when signed by the Consultant and by
B&W, and shall remain in effect for one (1) year or until completion of the
services, whichever occurs first. Either party may terminate this Agreement upon
thirty (30) days’ advance written notice to the other party. This Agreement will
be terminated without further liability or obligation on the part of B&W should
the Consultant breach any of the covenants of this Agreement.



11.
Compliance with Law and Ethics.



11.1
Consultant shall comply and shall ensure that its employees, agents and
representatives (“Consultant Parties”) comply with all Laws.



11.2
The technical data, drawings, information, specifications or materials furnished
to or developed by Consultant in the performance of the Order (collectively,
“Regulated Information”) may be subject to U.S. export control Laws, including
the Export Administration Regulations and the International Traffic in Arms
Regulations. Consultant may not, and may not permit any third parties to,
directly or indirectly, export, reexport, or release any Regulated Information
to any jurisdiction or country to which, or any party to whom, the export,
reexport, or release of any Regulated Information is prohibited by applicable
Laws. Consultant





--------------------------------------------------------------------------------





is responsible for any breach of this Section 11.2 by Consultant Parties and
their respective successors and permitted assigns, parents, affiliates,
employees, officers, directors or agents. Consultant shall provide prior written
notice of the need to comply with such Laws to any person, firm, or entity which
it has reason to believe is obtaining any such Regulated Information from
Consultant with the intent to export or reexport.
11.3
Unless this Agreement is exempt from Executive Order 11246, under the rules and
regulations of the Secretary of Labor (41 C.F.R. § 60), Consultant agrees that
during the performance of this Agreement, it will fully comply with the
provisions of the equal opportunity clause as set forth in Section 202 of
Executive Order 11246 and 41 C.F.R. § 60-1.4(a)(1-7), which provisions are
hereby incorporated by reference and made a part of this Agreement. During the
performance of this Agreement, Consultant also agrees that it will fully comply
with the applicable equal opportunity provisions of the Rehabilitation Act of
1973, as amended, and applicable regulations, 41 C.F.R. § 60-741, et seq., and
the Vietnam Era Veterans Readjustment Act of 1974, as amended, and applicable
regulations, 41 C.F.R. § 60-2.50, et seq., which are hereby incorporated by
reference and made a part of this Agreement. Consultant certifies that it does
not and will not maintain or provide for its employees any facilities that are
segregated by race, color, religion or national origin, or permit its employees
to perform any services at any location, under its control, where segregated
facilities are maintained, and Consultant will obtain a similar certification
for all non-exempt Subcontractors, as required by 41

C.F.R. § 60-1.8. Consultant and its Subcontractors shall abide by the
requirements of 41 CFR 60-300.5(a) prohibiting discrimination against qualified
protected veterans and requiring affirmative action by covered prime contractors
and subcontractors to employ and advance in employment qualified protected
veterans. Consultant and its Subcontractors shall abide by the requirements of
41 CFR 60-741.5(a) prohibiting discrimination against qualified individuals on
the basis of disability and requiring affirmative action by covered prime
Consultants and Subcontractors to employ and advance in employment qualified
individuals with disabilities. Consultant further agrees that to the extent
applicable, including the purposes of promoting small and small disadvantaged
businesses, Consultant will fully comply with the requirements of the Small
Business Act, 15 U.S.C. Section 631, et seq., and the Office of Procurement
Policy Act, 41 U.S.C. Section 423, et seq., as implemented in the Federal
Acquisition Regulations found at 48 C.F.R. Part 1, et seq., all of which are
hereby incorporated by reference and made part of this Agreement. Consultant
shall provide Buyer with information, as requested by Buyer, to support any
reporting that Buyer must make pursuant to legal requirements, including
information that Buyer needs or otherwise requests in order to comply with
reporting requirements of 48 C.F.R. 53.219 concerning small, small
disadvantaged, and women-owned small businesses. Notwithstanding the foregoing,
Consultant shall comply with the applicable regulations identified in 48 CFR
52.244-6, all of which are incorporated herein by reference. Consultant shall
ensure that any Subcontractors do the same. In addition, Consultant shall, if
applicable, comply with the Fair Labor Standards Act of 1938 (particularly
Sections






--------------------------------------------------------------------------------





6, 7 and 12 thereof), as amended; the Social Security Act, as amended; and
federal and state unemployment tax Laws.
11.4
Consultant shall comply with all applicable privacy and data protection Laws
(“Data Protection Legislation”). If requested by Buyer in order to comply with
applicable Data Protection Legislation, Consultant shall enter into a data
processing agreement in a form approved by Buyer that meets the requirements of
the applicable Data Protection Legislation. Without limiting the generality of
the foregoing, if Consultant will be processing any personal data that is
subject to the General Data Protection Regulation ((EU) 2016/679) (“GDPR”) in
connection with the Work, then Consultant shall enter into a data processing
agreement in a form approved by Buyer that meets the requirements of the GDPR.

11.5
Consultant acknowledges, and agrees to comply with, Buyer’s commitment that all
business activities be conducted ethically, with integrity, and in full
compliance with both the letter and the spirit of the Laws and regulations
applicable to those activities. This commitment applies without limitation to
the award of contracts/subcontracts on an impartial/competitive basis, personal
business conduct, internal control systems, the giving/receiving of gifts, and
correct documentation and registration of financial accounts. No employee of
Buyer is authorized to ask Consultant to operate on Buyer’s behalf in an illegal
manner or in contrast with Buyer’s business-conduct policies. Should Consultant
ever receive, directly or indirectly from any Buyer representative, a request
that Consultant believes is contrary to the provisions of this Article,
Consultant shall immediately notify Buyer’s general counsel.

11.6
Consultant acknowledges receipt of a copy of The Babcock & Wilcox Company Code
of Business Conduct (also available online at
http://ethics.babcock.com/cobclanding.asp) and The Babcock & Wilcox Company
Supplier Code of Conduct (also available online at
http://www.babcock.com/en/about/-

/media/95a538b756aa4c17be46f70fd3cd75b4.ashx) (the “Codes”), and Consultant
acknowledges that it has reviewed and understands the Codes and will comply with
same in all respects throughout the term of the Order. Upon request, Consultant
shall certify acknowledgement of receipt, review, understanding, and compliance
with these Codes. In the event that Buyer reasonably believes that Consultant
has violated the standards and requirements set forth in either of the Codes,
Buyer may terminate this Order with no further liability of any nature
whatsoever to Consultant hereunder.
11.7
Without limiting the generality of the foregoing or the effect of any other
provision of the Order, and to the extent Consultant performs any of Work or
obtains any of the Goods required under the Order in or from a foreign country:
(a) Consultant represents and warrants that it is familiar with the Foreign
Corrupt Practices Act, as amended, (the “FCPA”). Consultant further represents
that, in particular, it is familiar with the prohibitions of the FCPA against
paying or giving anything of value, either directly or indirectly, to foreign
officials, candidates or political parties for the purpose of securing any
improper advantage for a company, including assisting a company in obtaining or
retaining business; and (b) Consultant may not







--------------------------------------------------------------------------------





make any offer, payment, promise to pay, gift, or promise to give monies or
anything of value; nor authorize any such offer, payment, promise to pay, gift,
or promise to give by anyone acting for or on behalf of Consultant or Buyer; to
any government official, any political party or official thereof, any candidate
for political office, any official of a public international organization, or
any other person that is contrary to the provisions of the FCPA, as amended.
11.8
Consultant acknowledges that the representations and warranties provided in this
clause are material to Buyer’s award of the Order to Consultant. Buyer may
terminate the Order at any time, without any liability or obligations to
Consultant, if Buyer believes, in good faith, that Consultant has violated any
provisions of this Article. Any action by Consultant which would or might
constitute a violation of this Article, or a request for such action from or by
a representative of Consultant, will result in immediate termination of the
Order without further liability or obligation of Buyer.



12.
Insurance Requirements - The Consultant shall maintain during the term of the
Agreement, at its own expense, Automobile insurance. Before the Consultant
undertakes any work requested under this Agreement, the Consultant shall deliver
an insurance certificate acceptable to B&W evidencing Automobile Liability
coverage.



13.
Injury to Persons and Damage to Property - Consultant shall, at Consultant’s
expense, release, defend, indemnify and hold harmless B&W and its parent
companies, subsidiaries, affiliates, successors and assigns and their respective
directors, officers, shareholders and employees (collectively, “Indemnitees”)
from and against any and all loss, injury, death, damage, liability, claim,
deficiency, action, judgment, interest, award, penalty, fine, cost or expense,
including reasonable attorney and professional fees and costs, and the cost of
enforcing any right to indemnification hereunder and the cost of pursuing any
insurance providers (collectively, “Losses”) arising out of or related to
Consultant’s acts or omissions, violation of Laws or failure to pay taxes; Liens
threatened or filed on account of the services; or Consultant’s breach of this
Agreement. Consultant may not enter into any settlement without B&W’s or
Indemnitee’s prior written consent. WITH RESPECT TO CLAIMS AGAINST B&W PARTIES
BY CONSULTANT’S EMPLOYEES, CONSULTANT AGREES TO EXPRESSLY WAIVE ITS IMMUNITY AS
A COMPLYING EMPLOYER UNDER APPLICABLE WORKERS’ COMPENSATION LAWS, BUT ONLY TO
THE EXTENT THAT SUCH IMMUNITY WOULD BAR OR AFFECT RECOVERY UNDER OR ENFORCEMENT
OF THIS INDEMNIFICATION OBLIGATION. With respect to the State of Ohio, this
waiver applies to Section 35, Article II of the Ohio Constitution and Ohio Rev.
Code Section 4123.74.



14.
Disclaimer of Damages - In no event shall B&W be liable to Consultant for
special, indirect, incidental, punitive, or consequential damages whether
arising from tort (including strict liability), breach of contract or other
theory of law or equity.







--------------------------------------------------------------------------------





15.
Warranty - Consultant warrants to B&W that all services and work product
performed hereunder will be of good quality and workmanship, free from faults
and defects in conformance with the requirements of this Agreement and be
completed and performed in accordance with generally accepted, industry
standards and practices. Consultant provides B&W from the date of completion of
the work performed hereunder, a one (1) year warranty on all warranted defects,
under which warranty Consultant shall remedy at its own expense, any such
defect. Consultant further warrants that any work product produced, delivered or
provided by Consultant to B&W: (i) is and/or will be the original work of
Consultant alone and is and/or will be developed pursuant to this Agreement; and
(ii) does and/or will not, in whole or in part, infringe any patent, copyright,
trade secret, or other proprietary right of any third party.



16.
Site Activities - Consultant, its employees, representative, suppliers and
visitors shall be subject to the rules and regulations set by B&W and/or the
owner of the facility where the services are to be performed for the safe,
orderly and efficient conduct of all operations at the jobsite, including but
not limited to starting and quitting time, smoking regulations, check-in and
check-out procedures, jobsite safety regulations and daily cleanup. Consultant
shall employ only competent and skilled personnel to perform the work and shall,
if requested to do so by B&W, remove from the jobsite any personnel of
Consultant whom B&W determines to be incompetent, dishonest, uncooperative or
working in an unsafe manner. In the event any Consultant employee is denied
access to or removed from the jobsite, Consultant shall promptly replace such
individual with another who is fully competent and skilled to perform the work
and any costs associated with such replacement shall be the sole responsibility
of Consultant.



17.
Miscellaneous Matters



17.1
Failure on the part of either party (the “first party”) to insist on strict
compliance by the other with any provisions of this Agreement shall not
constitute a waiver of the other party’s obligations in respect thereof, or of
the first party’s right hereunder to require strict compliance therein in the
future.



17.2
This Agreement sets forth the entire understanding of the parties as to the
matters included herein, and can be amended or extended only by written
agreement signed by both parties.



17.3
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns, but this provision shall not
be construed as allowing Consultant to convey or assign its rights or
obligations hereunder without the prior written consent of B&W.



17.4
The obligations set forth in this Agreement are severable and divisible, and any
clause or portion not enforceable thereof shall not cause the remainder of such
clause or of the other obligations contained herein from being enforceable.







--------------------------------------------------------------------------------







17.5
Consultant affirms and recognizes that this Agreement has been executed in good
faith and that its obligations are compatible with the compensation as set forth
in Article 3 hereof.



17.6
This Agreement may be executed in counterparts (including electronically
transmitted counterparts), each of which is deemed an original and which
together constitute one and the same instrument



[Signature page follows.]






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been executed as of the date last signed
below.


The Babcock & Wilcox Company         




 
 
 
 
 
By:
/s/ Kenneth M. Young
 
By:
/s/ Henry E. Bartoli
Name:
Kenneth M. Young
 
Name:
Henry E. Bartoli
Title:
Chairman and Chief Executive Officer
 
Title:
 
Date Signed:
11/5/2020
 
Date Signed:
11/5/2020







--------------------------------------------------------------------------------





Exhibit A Description of Services


Consultant shall be primarily responsible for providing:


•
Advice regarding pricing, contract terms and execution methods of project
proposals

•
Information and perspective related to strategic acquisitions for the Company

•
Participation, perspective and input on Price Approval Request (PAR) reviews

•
Participation and guidance on sales reviews

•
Participation and expertise in customer meetings







--------------------------------------------------------------------------------





Exhibit B
Compensation


Compensation for Consultant shall consist of the following:




Compensation Type
Compensation Amount/Method
Base Fee
$18,750/month
LTIP Award
50,000 Restricted Stock Units


Vesting schedule and terms:
25,000 shares on June 30, 2021
25,000 shares on December 31, 2021


This Agreement must be in force on vesting date; all other terms outlined in
corresponding grant agreement
[***] Incentive Award
$50,000 for each of the [***] jobs if they are booked in 2021 and this agreement
is still in force
[***] Project Incentive Award
$50,000 if booked in 2021


Additional bonus opportunity based on ‘As sold gross margin’ if calculated and
confirmed by CFO to be greater than 21.9%
-    Sliding scale for bonus starting with $125,000 at 22% as sold gross margin
with a cap of
$250,000 at 40%
-    This bonus is net of the original $50,000 booking bonus (not cumulative)
-    As sold gross margin is calculated after inclusion of this bonus
-    Applicable on all core scope sold as part of this project, [***]
Business Related Travel
Company credit card + reimbursement for cash expenses related to business travel



